Name: Council Regulation (EEC) No 802/87 of 16 March 1987 amending Regulation (EEC) No 1910/86 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 No L 79/16 Official Journal of the European Communities 21 . 3 . 87 COUNCIL REGULATION (EEC) No 802/87 of 16 March 1987 amending Regulation (EEC) No 1910/86 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard tp the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1910/86 ('), the Council opened, for the period 1 July 1986 to 30 June 1987, a Community tariff quota of 90 tonnes, at a duty rate of 2,3 % for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey ; whereas Council Regulation (EEC) No 4115/86 of 22 December 1986 on imports into the Community of agricultural products in Turkey (2) provides that the duty applicable for the purposes of that tariff quota is to be reduced to 0 % as from 1 January 1987 ; whereas Regulation (EEC) No 1910/86 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 1910/86 is hereby replaced by the following : '2. Within the limit of this tariff quota, the Common Customs Tariff duty applicable to these products shall be totally suspended.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS (  ) OJ No L 165, 21 . 6. 1986, p. 4. M OJ No L 380, 31 . 12. 1986, p. 16.